I respectfully dissent as to the majority's determination in the second assignment that the search did not exceed the scope of a Terry search, Terry v. Ohio (1968), 392 U.S. 1, 23,88 S. Ct. 1868, 1881, 20 L. Ed. 2d 889, 907, and its determination in the third assignment that Miranda warnings were not needed.
The testimony of one of the two police officers who actually conducted the investigative stop was that prior to the pat-down frisk, the defendant was spread-eagle against the car and that "I believe we, Ptlm. Lynch, might have pulled his weapon * * *." Officer Lynch did not testify. Appellant was not questioned on this point.
The majority places reliance on Wells v. Akron (1987),42 Ohio App. 3d 148, 537 N.E.2d 229, for the proposition that the use of a drawn weapon is permissible if the circumstances of an investigative stop warrant it, i.e., the suspect is believed to be armed. I do not disagree with that statement if it is viewed in context. Such a view, however, reveals two overlooked points: first, Wells is a civil rights *Page 844 
case, not a criminal matter, and the issue was whether the use of force was justified; second, there were no issues of any resultant incriminating statements or evidence.
Wells relies upon United States v. Jackson (C.A. 2, 1981),652 F.2d 244, and rightfully so, for its position that the use of a drawn weapon in an investigative stop is justifiable force when the police have reason to believe they may be dealing with an armed suspect.
However, Jackson also did not involve the suppression of a statement made while the officer's gun was drawn. The officer inJackson specifically indicated that "[h]e returned the gun to its holster as soon as his partner's frisk of Jackson ensured that he was not armed."
Here we are to believe that a defendant would not consider himself in custody when he is spread-eagle over a car while being frisked by one officer, while another officer stands by with a drawn weapon. I can think of no rational and reasonable person who would feel free to either leave or not answer questions under those circumstances.
Although the drawn weapon and pat-down frisk would be appropriate to an investigative stop where there is a reasonable belief that a weapon is involved, an interrogation conducted at the same time which was designed to elicit incriminating statements would not be appropriate under those circumstances without Miranda warnings.
The caveat would seem to be that while a drawn gun and frisk do not necessarily turn an investigative stop into an arrest, any simultaneous interrogation which solicits incriminatory information had best follow the holstering of the weapon and a clear return to the more neutral playing field of an investigative stop or be preceded by the administration ofMiranda warnings. Even if no gun had been drawn, I would still find that these circumstances would have required Miranda
warnings before the provocative interrogation was begun.
As to the third assignment, the specific question asked by Officer Sharp was "I said, now, you don't have any drugs, or guns, or needles on you that I [am] going to stick myself with and hurt myself with, I always do that * * *." (Emphasis added.)
I can accept the majority's determination of acceptability for everything except the use of the word "drugs." How could the presence of "drugs" pose a threat of harm to the officer? It was a question which begged for an incriminating response, one not necessary or associated with the purpose of the frisk, i.e., the safety of the officer. I believe wholeheartedly in procedures which help ensure the safety of the police officers. Even when some conflicting rights of defendants *Page 845 
must be sacrificed, such procedures are justified. However, those procedures cannot be utilized unnecessarily to flout basic rights of citizens.
Accordingly, I dissent.